391 F.2d 602
John Little NOBLES, Appellant,v.UNITED STATES of America, Appellee.
No. 24823.
United States Court of Appeals Fifth Circuit.
March 20, 1968.

Sanford J. Slobin, Houston, Tex., for appellant.
Morton L. Susman, U.S. Atty., James R. Gough and Gerald Applewhite, Asst. U.S. Attys., Houston, Tex., for appellee.
Before COLEMAN and CLAYTON, Circuit Judges, and JOHNSON, District judge.
PER CURIAM:


1
The appellant, John Little Nobles, was indicted for the theft of $710 from a federally insured savings and loan association, in violation 2113(b), Title 18, U.S.C.  Nobles waived trial by jury.  The District Judge found him guilty and imposed a sentence of six years in the custody of the Attorney General.


2
After warnings, the adequacy of which is not questioned, appellant gave a full and complete confession to an agent of the Federal Bureau of Investigation.  Because he had been previously questioned, without warnings, by Texas officers, appellant moved for the suppression of the confession given the F.B.I. agent.  The denial of this motion is the sole error alleged on this appeal.


3
Appellant did not contend that the Texas officers questioned him about the savings and loan theft.  He testified only that they questioned him about certain unsolved burglaries in the area.  Although these officers asked him to talk with them he was never placed under formal arrest.  He was allowed to go home after questioning and had voluntarily returned to the courthouse for further discussion when he encountered the federal agent who proceeded to question him about the offense here involved.


4
This comes nowhere near meeting Westover standards1 nor is there any substantial doubt about the voluntary character of the confession, viewing the totality of the circumstances.


5
The District Court, therefore, fell into no error and its Judgment is


6
Affirmed.



1
 Miranda v. State of Arizona (Western v. United States of America) 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694